DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references not considered by Examiner lack a proper date.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, both the gas injecting means and the lubricating means are unknown and unsupported.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 14-16, the phrase the fiber lacks proper antecedent basis.  The artificial muscle actuator fiber in the preamble of Claim 14 is the resultant product, not the fiber being processed.
Further in regards to Claim 14, how does a fiber have an inner diameter?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann (20030167748).
Wortmann teaches a device (Figure 1) comprising at least one tube (Details 11 and 12 in combination); and
	one or more heating means disposed on the at least one tube for locally heating a cross sectional area of the at least one tube (Detail 11 is referred to as a heating device, so it must have an undefined heating means.  Likewise, the tube is used to heat the fiber, so the heating means must heat a cross sectional area of the tube),
	wherein the heating means raises a temperature of a cross-section of the at least one tube to a predetermined temperature (the purpose of the heating device is to heat, so it will raise the temperature to an undefined, predetermined temperature).
	In regards to Claim 14, the inner diameter of the at least one tube would be at least 10% to 20% larger than the diameter of a fiber along a specific length of the at least one tube, dependent on the size of the fiber utilized, which is considered intended use.
	In regards to Claim 15, the at least one tube is capable of providing a predetermined temperature greater than the glass transient temperature of a fiber and less than the melting temperature of the fiber, dependent on the fiber used, which is considered intended use.
	In regards to Claims 16-18, Wortmann teaches a means (Detail 13) that could be used to apply a coating, inject inert gas, or a lubricant to the inside of the tube.
	In regards to Claim 19, Wortmann teaches a second tube that includes a second heating means to raise a temperature of a cross-sectional area of the second tube to a second predetermined temperature (Detail 6).

Claim(s) 1-4, 8, 9, and 13-15 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(2) as being anticipated by Kawahara (20200115827).
Kawahara teaches a method of manufacturing an artificial muscle actuator fiber, the method comprising:
in a continuous process,
threading an untwisted fiber along the axis of a tube and inside the tube;
providing a tension on the untwisted fiber; and
twisting the untwisted fiber while the fiber is within the tube,
wherein the tube comprises a heating means to raise the localized temperature of a cross-section of the tube to a predetermined temperature (Example 1).
In regards to Claim 2, Kawahara teaches the predetermined temperature is greater than the glass transition temperature of the fiber and less than the melting temperature of the fiber (Example 1).
In regards to Claim 3, Kawahara teaches the twisting of the untwisted fiber forms a coiled fiber inside the tube (Example 1; thread twisted).
In regards to Claim 4, Kawahara teaches the untwisted fiber comprises a polymer fiber selected from the group consisting of Nylon 6, Nylon 6,6, polyethylene, polyvinylidene fluoride, Nylon 6,10, Nylon 6,12, liquid crystalline polymers, polyarylate, and combinations thereof (Example 1, Nylon 6,6).

In regards to Claim 9, Kawahara teaches supplying an inert gas inside the tube (providing air would provide nitrogen, which would satisfy the claim limitations).
Kawahara also teaches a device comprising at least one tube; and
	one or more heating means disposed on the at least one tube for locally heating a cross sectional area of the at least one tube,
	wherein the heating means raises a temperature of a cross-section of the at least one tube to a predetermined temperature (Example 1).
	In regards to Claim 14, the inner diameter of the at least one tube would be at least 10% to 20% larger than the diameter of a fiber along a specific length of the at least one tube, dependent on the size of the fiber utilized, which is considered intended use.
	In regards to Claim 15, the at least one tube is capable of providing a predetermined temperature greater than the glass transient temperature of a fiber and less than the melting temperature of the fiber, dependent on the fiber used, which is considered intended use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (3488934).
MacDonald teaches a method of manufacturing a twisted fiber (Figure 1) capable of use as an artificial muscle actuator fiber, the method comprising:
in a continuous process,
threading a fiber along the axis of a tube and inside the tube (Detail 14);
providing a tension on the fiber (via Details 6 and 16); and
twisting the fiber while the fiber is within the tube (via Figure 2),
wherein the tube comprises a heating means to raise the localized temperature of a cross-section of the tube to a predetermined temperature (Detail 14; heating means).
While MacDonald essentially teaches the invention as detailed, it fails to specifically teach the fiber is untwisted when threaded into the tube.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that the fiber would be untwisted when threaded into the tube during setup for a production run.  When setting up a machine such as that of MacDonald, the fibers must be threaded through the machine before being turned on, otherwise there would be no possible manner by which Detail 5 could reach Detail 16.  The fiber is threaded through the machine, the machine is activated, and the beginning production is removed until the result is twisted fiber as desired.  Once running, the method of MacDonald does twist the fiber before being introduced into the tube.  But the ordinarily skilled artisan would understand that prior to operation, the fiber must be introduced into the tube prior to twisting.
In regards to Claim 2, MacDonald teaches the predetermined temperature is greater than the glass transition temperature of the fiber and less than the melting temperature of the fiber draw the twisted filaments through a heat means 14 wherein the twist is thermoset and stabilized in the filaments).
In regards to Claim 3, MacDonald teaches the twisting of the untwisted fiber forms a coiled fiber inside the tube (the filaments are twisted).
In regards to Claims 4 and 5, MacDonald teaches the untwisted fiber comprises a polymer fiber selected from the group consisting of Nylon 6, Nylon 6,6, polyethylene, polyvinylidene fluoride, Nylon 6,10, Nylon 6,12, liquid crystalline polymers, polyarylate, and combinations thereof (Column 2, lines 63-65).  The process, however, could be performed with any similarly utilized material, including fiber nanotubes, without undue experimentation.
In regards to Claim 8, MacDonald teaches removing moisture from the untwisted fiber prior to threading the untwisted fiber along the axis of the tube (presenting the fiber to the atmosphere would remove any moisture on the surface).
In regards to Claim 9, MacDonald teaches supplying an inert gas inside the tube (providing air would provide nitrogen, which would satisfy the claim limitations).
Claims 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Kutsenko et al (6449938).
While MacDonald essentially teaches the invention as detailed, it fails to specifically teach providing a lubricant to a fiber during processing in a tube.  Kutsenko, however, teaches that such lubrication is already well known (Column 5, lines 55-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lubricated the fiber as taught, so as to protect the fiber during processing.  The ordinarily skilled artisan would have appreciated the benefits of providing such a lubricant, and understood to provide it while processing in the tube of MacDonald without undue experimentation.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Agarwal (9708736).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Li et al (20150152852) Figures 1A-1D, Hiraoka et al (20170035550) Figures 2A, 2B, and Maeda et al (4888945) Figure 1 teach elements at least similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732